                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

             Eli Alvarez,               )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              1:19-cv-00034-MR
                                        )
                  vs.                   )
                                        )
      Thomas A. Hamilton, et al.,       )
            Defendants.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 13, 2021 Order.

                                               September 13, 2021




         Case 1:19-cv-00034-MR Document 44 Filed 09/13/21 Page 1 of 1
